Title: David Bailie Warden to Thomas Jefferson, 16 January 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, 16 Jan. 1811
          
           I had the honor of sending you, the other day, from new york, thro’ the Post-Office, three nos of a Philosophical work, which I hope will reach you—From Baltimore I sent you three packets containing brochures—You were pleased to promise me a copy of your “Manual of Parliamentary practice,” which I promised to send to a friend at Paris. If you can spare two Copies I wish much to keep one for my own use—I beg leave to mention, that a variety of business, which I left unfinished at Paris induces me to return there as soon as possible, and I fondly hope that the President, thro’ your friendly mediation, will nominate me to the place I lately held—my Several of my political, and scientific friends, of this City and of new york, have written to Senators in my behalf, and it is believed that this body will not oppose my nomination— General armstrong, I am told, has declared to several Individuals that he has no objection to my reappointment—I wish, if possible, for good reasons, to embark on board a flag vessel, and to be charged with the dispatches of the Government—you will please to send your letters, for France, to the care of the President—In the course of ten days I shall be at Washington—If you can send the plough, I shall take charge of it with pleasure—If I be fortunate enough to return to Paris as Consul, I will employ all possible industry and activity in promoting the views of the administration and discharging the duties of my Office—I saw Dr Barton last evening who informs me that the voyage of Capt Lewis is in considerable forwardness—That of Pike has appeared—I have been hitherto unfortunate in not seeing Mr Dufief—I shall endeavor to find him today— one of the nos. I sent you, of the Philosophical Journal of Belfast, contains a curious paper on the linnen trade of the north of Ireland—The author informs me in a letter which I have just received, that the cotton has almost destroyed the linnen business: and that the whole of the stock of one of his sons has remained unsold, in London for a year past—which has decided him to try his fortune in the united States— yesterday I took the liberty of sending under cover to you two brochures for mrs Randolph—accompanied with a note—I beg you to present my respects to her mr Randolph and family—I am, Sir, with Great respect and esteem,
          
            Your very obedt and oblgd Servt
            
 David Bailie Warden
          
        